Citation Nr: 0926727	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-16 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
functional instability. 

2.  Entitlement to service connection for right foot plantar 
faciitis.  

3.  Entitlement to service connection for degenerative disc 
disease with spondylosis of the lumbar spine, to include as 
secondary to service-connected left foot plantar faciitis.

4.  Entitlement to service connection for bilateral hip 
arthritis, to include as secondary to service-connected left 
foot plantar faciitis.

5.  Entitlement to service connection for bilateral knee 
arthritis, to include as secondary to service-connected left 
foot plantar faciitis.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
January 1957.

This matter comes to the Board of Veterans' Appeals (the 
Board) from a November 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (the RO) in Lincoln, 
Nebraska.

The Veteran and his wife testified at a hearing before a 
Hearing Officer held at the RO during September 2007.  By a 
June 2008 election form, he cancelled a Travel Board hearing 
scheduled to be held in August 2008. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran has been diagnosed with bilateral ankle 
functional instability, bilateral foot plantar faciitis, 
degenerative disc disease with spondylosis of the lumbar 
spine, and bilateral hip and knee arthritis.  

2.  The Veteran is service-connected for left foot plantar 
faciitis.

3.  The most competent and probative medical evidence of 
record indicates that there is not a relationship between the 
Veteran's bilateral ankle functional instability, right foot 
plantar faciitis, degenerative disc disease with spondylosis 
of the lumbar spine, and bilateral hip and knee arthritis, 
and his active military service.

4.  The most competent and probative medical evidence of 
record indicates that there is not a relationship between the 
Veteran's degenerative disc disease with spondylosis of the 
lumbar spine, and bilateral hip and knee arthritis, and his 
service-connected left foot plantar faciitis.


CONCLUSIONS OF LAW

1.  Bilateral ankle functional instability and right foot 
plantar faciitis were not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303 (2008).

2.  Degenerative disc disease with spondylosis of the lumbar 
spine, and bilateral hip and knee arthritis were not incurred 
in or aggravated by the Veteran's military service, nor are 
they secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral ankle 
functional instability, right foot plantar faciitis, 
degenerative disc disease with spondylosis of the lumbar 
spine, bilateral hip arthritis, and bilateral knee arthritis, 
all claimed on a direct service connection basis.

He also seeks service connection for degenerative disc 
disease with spondylosis of the lumbar spine, bilateral hip 
arthritis, and bilateral knee arthritis as secondary to his 
service-connected left foot plantar faciitis.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2008).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  The Veteran was informed by letters 
dated in April 2006 and September 2006 that to support his 
claims, the evidence must show: an injury in military service 
or a disease that began in or was made worse during military 
service, or that there was an event in service which caused 
injury or disease; a current physical or mental disability; a 
relationship between the current disability and an injury, 
disease, or event in military service. 

The Veteran was further informed in both letters that VA 
would provide a medical examination if it was deemed 
necessary to substantiate his claim, and that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The Board also notes that the Veteran was asked in both 
letters to  any additional evidence in his possession that 
pertains to his claim.  This complies with the "give us 
everything you've got" requirements of 38 C.F.R. § 3.159(b) 
in that the Veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim as formerly set forth at 38 C.F.R. § 3.159(b)(1).

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the April 2006 and September 2006 letters, which 
detailed the evidence considered in determining a disability 
rating, including the nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment.  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards.  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service treatment records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the Veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  In any event, because the Board is 
denying the Veteran's claims, elements (4) and (5) are moot. 

The Board further notes that the Veteran's representative has 
not alleged that the Veteran has received inadequate VCAA 
notice.  The Veteran is aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating it.  Specifically, the RO has 
obtained the Veteran's service treatment records, reports of 
VA treatment, and private medical records. 

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
examination relating to the current issues at hand in October 
2006 with an addendum opinion provided in January 2007.  The 
report of this examination reflects that the examiner 
reviewed the Veteran's past medical history including the 
claims file, recorded his current complaints, conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examination is adequate for rating purposes.  See 38 C.F.R. § 
4.2 (2008).  The Veteran and his representative have not 
contended otherwise.

Accordingly, the Board finds that VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2008).  The Veteran has been ably represented by his service 
organization, which has submitted a formal brief as recently 
as June 2009.  As noted in the Introduction, the Veteran and 
his wife testified at a personal hearing held at the RO 
before a Hearing Officer.  

Because the issues in this case involve application of 
similar facts to essentially identical law, in the interest 
of efficiency the Board will consider them together.

Relevant law and regulations

Direct service connection 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Secondary service connection

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  The Board notes that there was a recent amendment 
to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006), as effective October 10, 2006.  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which favors the Veteran. 

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998). 

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 488, 
495-496 (1997).

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.  

Analysis

The Veteran contends that all of his current lower extremity 
disabilities are due to a fall from scaffolding on a ship in 
service during August 1953.  He alternatively contends that 
his lumbar spine, bilateral hip and bilateral knee 
disabilities are secondarily related to his service-connected 
left foot plantar faciitis.

As an initial matter, certain chronic disabilities, to 
include arthritis, are presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  However, 
there is no evidence of arthritis of the ankles, right foot, 
lumbar spine, hips, or knees within one year of discharge 
from active service.  Accordingly, a presumption of service 
connection pursuant to 38 C.F.R. §§ §§ 3.307, 3.309(a) is not 
warranted.

Turning to the merits of the Veteran's claims, both Hickson 
and Wallin element (1) require medical evidence of a current 
disability.  An October 2006 VA examiner diagnosed the 
Veteran with bilateral ankle functional instability; 
bilateral plantar faciitis; degenerative changes with lumbar 
spondylosis of the lumbar spine; and bilateral hip and knee 
arthritis.  Therefore, Hickson/Wallin element (1) has been 
met.

Hickson element (2) requires evidence of in-service disease 
or injury.  The Veteran's service treatment records show that 
he was treated for a left heel injury in August 1953.  
Hickson element (2) relating to injury in service is 
therefore met.  Wallin element (2) requires the existence of 
a service-connected disability.  By an August 2006 RO rating 
decision, the Veteran was service-connected for left foot 
plantar faciitis.  Wallin element (2) is also satisfied.  
 
Hickson and Wallin element (3) require medical evidence of a 
nexus between the injury in service, or the service-connected 
disability, and the current disabilities.  The Board notes 
there are conflicting nexus opinions in this regard.

The Veteran has filed letters from a private doctor, Dr. 
W.S., dated in March 2006, February 2007, and April 2007.  In 
March 2006, Dr. W.S. diagnosed the Veteran with chronic foot 
and leg pains, and degenerative disc disease in the lumbar 
spine and a prior compression fracture of L-2.  He noted that 
the Veteran has a history of service related injury.  He 
opined that it was at least as likely as not that the 
Veteran's present disability relates back to his military 
injuries.  In February 2007 Dr. W.S. diagnosed the Veteran 
with bilateral plantar faciitis, right sacroiliitis, and 
degenerative disc disease in the lumbar spine and a prior 
compression fracture of L-2.  His opinion was similar to that 
in March 2006.  In an April 2007 follow-up/clarification 
letter, Dr. W.S. stated that the exact cause of any medical 
condition is seldom known completely.  He noted that he had 
reviewed the Veteran's medical history and his service 
treatment records.  He opined that he considered it as likely 
as not that the Veteran's in-service accident is the current 
cause of his current back and leg pains.  He stated that the 
basis for his analysis was his examination of the Veteran's 
physical condition since leaving military service, available 
medical records, and current medical literature which he had 
studied.  He also noted that the August 20, 1953, service 
treatment record indicated that the Veteran had had an 
ongoing left heel injury for at least one month, with no 
notes prior to that date, which made him wonder if the chart 
was incomplete; the Board notes, however,  that the August 
1953 entry appears to be the first and only time the Veteran 
sought treatment for his left heel.  The Veteran testified in 
September 2007 that no medical treatment was available on the 
smaller ship to which he was assigned, and he did not seek 
treatment until the ship arrived in Japan and he was 
transferred to a cruiser.      

The VA examiner in October 2006, an orthopedic surgeon, 
provided a nexus opinion based on examination of the Veteran, 
review of the claims folder, the Veteran's service treatment 
records, a March 2006 letter report and opinion from the 
Veteran's private physician, Dr. W.S., and the Veteran's 
statements and a statement from his wife.  He opined that, 
within a reasonable degree of certainty, the Veteran's 
bilateral ankle condition, right foot condition, low back 
condition, bilateral hip condition, and bilateral knee 
condition were not due to or secondary to the fall he 
sustained in service.   He noted that there no evidence of 
him seeking treatment for those injuries at the time, that 
his exit examination was negative, and there was a paucity of 
physical and radiographic findings.

In a January 2007 addendum to his October 2006 examination 
report and opinion, the VA orthopedic surgeon also opined 
that the Veteran's several conditions were also not secondary 
to or aggravated by his service-connected left foot plantar 
faciitis, which he said was discreet, distinct, and not at 
all related to his bilateral ankle instability, bilateral hip 
and knee arthritis, and mild lumbar spondylosis.  He further 
noted that he was unaware of any orthopedic or other 
literature that would suggest that plantar faciitis is a 
cause for or may aggravate the Veteran's condition.    

The Board must weigh the probative value of medical opinions 
and in doing so, may favor one medical opinion over the 
other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).   The Board is 
not required to accept a VA physician's opinion, a private 
physician's opinion, a social worker's opinion, or the 
opinions or contentions from any other specific type of 
evidentiary source.  See Wood v. Derwinski, 1 Vet App. 190. 
192-193 (1991, reconsidered 1 Vet. App. 406 (1991); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court reaffirmed that in evaluating medical opinion evidence, 
the Board may reject a medical opinion that is based on facts 
provided by the Veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the Veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the Veteran.  

Weighing the conflicting medical opinions, the Board finds 
the October 2006 and January 2007 addendum VA medical 
opinions to be the more probative.  Notably, the initial 
October 2006 examination report, on which the examiner also 
based his January 2007 addendum opinion, was based on a 
review of the Veteran's claims folder, including all his 
service and private treatment records.  It contained a 
detailed statement of the Veteran's complaints, limitations, 
and medical history relating to his lower extremity 
disabilities, including reference to records from the 
Veteran's long time family practitioner, O'Neill Family 
Practice.  It provided a detailed description of the 
examination of the Veteran including current x-ray evidence, 
and a detailed rationale for his opinion.  Furthermore, the 
examiner's opinions were well-reasoned and unequivocal in 
nature and are consistent with the overall record.      

On the other hand, Dr. W.S.'s opinions were based only on his 
examination of the Veteran on two occasions, the Veteran's 
reported history and the one August 1953 service treatment 
note.  He did not have reference to the entire claims folder 
with all service and private treatment records, which in this 
case contain objective facts that contradict the Veteran's 
reported history.  He apparently was not aware that the 
Veteran's separation physical examination in January 1957, 
some three and one-half years after the injury to the left 
heel in service, contained no mention of complaints or 
problems with the left heel, right heel, ankles, knees and 
hips.  He also did not have reference to the treatment 
records from the O'Neill Family Practice which go back to 
July 1989 and show no complaint of hip and leg pain until 
June 1998.  (In his authorization and consent to release for 
records from O'Neill Family Practice, the Veteran stated he 
had been treated for his back condition there since 1960.  It 
appears that practice only had kept records going back to 
July 1989.)  

It is also unclear as to what Dr. W.S.'s qualifications are 
for giving diagnoses and opinions relating to orthopedic 
matters.  The VA examiner is an orthopedic surgeon.  Dr. 
W.S.'s letterhead and signature line provide no information 
as to his medical specialty practice, if any.  It only 
describes him as "Dr."  It is documented only that he 
examined the Veteran twice, in March 2006 and February 2007.  
There is no description of ongoing treatment of the Veteran.      

In light of the foregoing, the Board has placed greater 
probative value on the October 2006 VA examination report 
findings, and the available objective medical evidence of 
treatment which the examiner considered among other factors.  
The October 2006 examination and opinion and the January 2007 
addendum opinion are highly probative and thus, are 
dispositive of the issues in this case.  While the Veteran 
was treated once in August 1953 for a left heel injury in 
service, his physical examination was normal at the time of 
his discharge from service in January 1957.  Records from 
O'Neill Family practice show that the Veteran had his first 
complete physical in many years in November 1992.  It was 
noted that he had not seen a doctor for many years.  The 
first documented complaint of and treatment for a leg and hip 
condition after service was at O'Neill Family Practice in 
June 1998, many years after service.  The Board is mindful of 
the provisions in 38 C.F.R. § 3.303(b).  However, there is a 
gap of 45 years from the accident in service until the first 
documented complaint of related disease.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability). 

At the October 2006 VA examination, the Veteran complained of 
a long history of pain in his right heel (he had already been 
granted service connection for left foot residuals of his in-
service left heel injury) for which he had tried different 
shoes, inserts, orthotics and braces.  He described bilateral 
ankle pain and stated that he had weak ankles.  He stated 
that his low back had bothered him for a long time, and 
reported that bilateral hip and knee pain had only bothered 
him for the last couple of years.  In his December 2006 
notice of disagreement, the Veteran contended that the August 
1953 fall in service injured both his feet and ankles, and 
that he sought treatment from O'Neill Family Practice back to 
1960 where he requested treatment for his feet and ankles 
(records from O'Neill Family Practice were not available back 
to 1960, as mentioned above).  In September 2007 he testified 
that he had worked as a farmer with no health insurance, and 
he had self-treated his feet and ankles and back for many 
years.  

In a March 2002 statement and her September 2007 testimony, 
the Veteran's wife described how she noticed when the Veteran 
was still in service that long periods of standing and 
walking bothered him.  She further testified as follows: That 
they had a farm after service, and the Veteran wore western 
boots to support his feet and ankles.  He would often have 
back trouble and not go out to work.  After one bad episode 
with his back when he was hospitalized for several days, they 
rented their ground to another farmer in the 1970's.  In 1998 
his back and hips were bothering him so much that he slept in 
his recliner chair for 39 nights.  For the last 10 to 15 
years, he switched from wearing western boots to walking 
shoes with supports.  

The Board notes that the Veteran is competent to testify 
about what he has experienced with regard to how and when the 
injury to his feet and ankles occurred, and the symptoms he 
has experienced since that time, as is his wife competent to 
testify about her observations of his physical difficulties.   
The Board notes that the Veteran is currently 75 years old.  
The Board does not doubt the account of the Veteran and his 
wife that he has experienced and self-treated foot, ankle and 
back aches and pains over the years, in connection with his 
performance of substantial manual labor over many years as a 
farmer, as described at the Veteran's September 2007 RO 
hearing.  However, the weight of the available objective 
medical evidence does not serve to establish chronic 
disabilities over the years that are related to his active 
military service.  To the extent the Veteran and his wife 
assert that his current disabilities of the feet, ankles, 
back, hip and knees have existed since service, or 
alternatively that his back, hip and knee conditions are 
related to his service-connected left foot disability, the 
record does not establish that either of them have the 
medical training necessary to offer competent opinions on 
matters of medical diagnosis or etiology.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay 
person is not competent to offer opinions that require 
medical knowledge).  

In sum, the most competent and probative medical evidence, 
the October 2006 VA examiner's opinion and his January 2007 
addendum, indicates that the Veteran's current claimed 
disabilities--bilateral ankle functional instability, right 
foot plantar faciitis, degenerative disc disease with 
spondylosis of the lumbar spine, and bilateral hip and knee 
arthritis--are not related to his active service on a direct 
service connection theory.  Additionally, this examiner's 
opinion constitutes competent and highly probative evidence 
that the Veteran's degenerative disc disease with spondylosis 
of the lumbar spine, and bilateral hip and knee arthritis, 
are not related to his service-connected left foot plantar 
faciitis on a secondary service connection basis.  
Consequently, the preponderance of the evidence is against 
the claims as to Hickson/Wallin element (3)-that is, the 
preponderance of the evidence is against the claims on the 
matter medical nexus.  Accordingly, entitlement to service 
connection for the claimed disabilities is not warranted.
  
Conclusion

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims of service connection.  Therefore, the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefits sought 
on appeal are accordingly denied.



(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral ankle 
functional instability is denied. 

Entitlement to service connection for right foot plantar 
faciitis is denied.  

Entitlement to service connection for degenerative disc 
disease with spondylosis of the lumbar spine is denied.

Entitlement to service connection for bilateral hip arthritis 
is denied.

Entitlement to service connection for bilateral knee 
arthritis is denied.



____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


